Rehearing denied September 17, 1929.                        ON PETITION FOR REHEARING                              (280 P. 342)
In denying the petition for a rehearing we avail ourselves of this opportunity to correct an error of calculation which is present in our former decision. It is there stated that the final account should credit the estate with a charge of $6,250 against David Lee; this charge should be $7,500. The difference is due to the fact that of the two items from which the charge is determined David Lee was entitled to a half interest in only one of them. The two items are $10,000, which represented the net profits derived from the lamb contracts, and $2,500 net profits gained from the sale of sheep. The estate was entitled to only a half interest in the former, but was the sole owner of the sheep from which the profit of $2,500 was derived. Hence it follows that the total charge against David Lee should be $7,500, together with interest at the rate of 6 per cent per annum upon these two items from the time he came into possession of them. The *Page 21 
former decision possibly is sufficiently clear, but the above is added to avoid any misunderstanding. We intended that the costs should be assessed against David Lee individually under the authority conferred by § 575, Or. L. See also 7 R.C.L., Costs, § 12.
PETITION FOR REHEARING DENIED.